IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                   Fifth Circuit

                                                                            FILED
                                                                        September 9, 2008

                                       No. 07-11048                   Charles R. Fulbruge III
                                                                              Clerk

J. LEE MILLIGAN, INC.

                                                  Plaintiff-Appellee
v.

CIC FRONTIER, INC.

                                                  Defendant-Appellant



                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 2:06-CV-00207


Before SMITH, WIENER, and HAYNES, Circuit Judges.
PER CURIAM:*


       On August 19, 2008, this Court affirmed the final judgment of the District
Court except for a limited remand on the amount of appellate attorneys’ fees.
The parties have reached an agreement on the amount and all fees have been
paid. This court now enters judgment based on the August 19th, 2008 opinion
and grants the motion to dismiss.



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.